
	
		III
		110th CONGRESS
		1st Session
		S. RES. 401
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2007
			Mr. Lieberman (for
			 himself, Mr. McCain,
			 Ms. Collins, Mr. Leahy, Mr.
			 Cornyn, and Mr. Harkin)
			 submitted the following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To provide Internet access to certain Congressional
		  Research Service publications.
	
	
		1.Public availability of
			 informationThe
			 Sergeant-at-Arms of the Senate shall make information available to the public
			 in accordance with the provisions of this resolution.
		2.Availability of
			 certain Congressional Research Service information
			(a)Availability of
			 information
				(1)In
			 generalThe Sergeant-at-Arms of the Senate, in consultation with
			 the Director of the Congressional Research Service, shall make available
			 through a centralized electronic system, for purposes of access and retrieval
			 by the public under section 3 of this resolution, all information described in
			 paragraph (2) that is available through the Congressional Research Service
			 website.
				(2)Information to
			 be made availableThe information to be made available under
			 paragraph (1) is the following:
					(A)Congressional
			 Research Service Issue Briefs.
					(B)Congressional
			 Research Service Reports that are available to Members of Congress through the
			 Congressional Research Service website.
					(C)Congressional
			 Research Service Authorization of Appropriations Products and Appropriations
			 Products.
					(b)Limitations
				(1)Confidential
			 informationSubsection (a) does not apply to—
					(A)any information
			 that is confidential, as determined by—
						(i)the
			 Director of the Congressional Research Service; or
						(ii)the head of a
			 Federal department or agency that provided the information to the Congressional
			 Research Service; or
						(B)any documents
			 that are the product of an individual, office, or committee research request
			 (other than a document described in subsection (a)(2)).
					(2)Redaction and
			 revisionIn carrying out this section, the Sergeant-at-Arms of
			 the Senate, in consultation with the Director of the Congressional Research
			 Service, may—
					(A)remove from the
			 information required to be made available under subsection (a) the name and
			 phone number of, and any other information regarding, an employee of the
			 Congressional Research Service;
					(B)remove from the
			 information required to be made available under subsection (a) any material for
			 which the Director of the Congressional Research Service, determines that
			 making that material available under subsection (a) may infringe the copyright
			 of a work protected under title 17, United States Code; and
					(C)make any changes
			 in the information required to be made available under subsection (a) that the
			 Director of the Congressional Research Service, determines necessary to ensure
			 that the information is accurate and current.
					(c)MannerThe
			 Sergeant-at-Arms of the Senate, in consultation with the Director of the
			 Congressional Research Service, shall make the information required under this
			 section available in a manner that is practical and reasonable.
			3.Method of
			 access
			(a)CRS
			 informationPublic access to Congressional Research Service
			 information made available under section 2 shall be provided through the
			 websites maintained by Members and Committees of the Senate.
			(b)Editorial
			 responsibility for CRS reports onlineThe Sergeant-at-Arms of the
			 Senate is responsible for maintaining and updating the information made
			 available on the Internet under section 2.
			4.ImplementationThe Sergeant-at-Arms of the Senate shall
			 establish the database described in section 2(a) within 6 months after the date
			 of adoption of this resolution.
		
